DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending in the application.  Claim 7 has been amended.

Claim Objections
Claim 7 is objected to because of the following informalities:  in line 2, “at largest opening…” should read --at a largest opening…--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-11, 13, 14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denove et al. (US 2010/0152752 A1) (“Denove”).
Regarding claim 1, Denove discloses (Figures 1-12) a suture passing drill (100; Denove discloses the K-wire is drilled directly into bone, paragraph 0023), comprising: a proximal end and a distal end with an elongated shaft (10) extending therebetween, the elongated shaft having a first portion (10a) with a first diameter; a wire loop (20) extending from the proximal end of the elongated shaft; a drill tip (15) at the distal end of the elongated shaft; a narrow portion (10b) on the elongated shaft having a second diameter, the narrow portion proximally adjacent relative to the drill tip; and wherein the second diameter is smaller than the first diameter (paragraph 0027).  NOTE: the limitation “proximally adjacent” has been given the broadest reasonable interpretation in view of the Applicant’s disclosure, which states: “the elongated shaft 12 comprises a narrow portion 26 at the distal end 16 of the suture passing drill 10 adjacent to the drill tip 18. In other words, the narrow portion 26 is proximally located on the elongated shaft 12 relative to the drill tip 18.”  See paragraph 0025.  The narrow portion (10b) disclosed by Denove is proximally located on the elongated shaft relative to the drill tip (15).
Regarding claim 2, Denove discloses (Figures 2a and 2c) that the drill tip (15) comprises a leading edge extending at an angle from a surface of the elongated shaft.
Regarding claim 7, Denove discloses (Figure 1) that the wire loop (20) comprises a third diameter at a largest opening position of the wire loop, which is larger than the first diameter.
Regarding claim 8, Denove discloses that the wire loop (20) is composed of nitinol (paragraph 0029).
Regarding claim 9, Denove discloses that the elongated shaft (20) is composed of stainless steel (paragraph 0028).
Regarding claim 10, Denove discloses (Figures 4-12) a length of suture (151) attached to the wire loop (paragraph 0038).
Regarding claim 11, Denove discloses (Figures 4-12) that the length of suture (151) is woven through an anchoring body (paragraph 0038).
Regarding claim 13, Denove discloses (Figures 1-12) a method for tensioning a first body relative to a second body (first and second metatarsals), comprising the steps of 10WO 2019/217345PCT/US2019/030995providing a suture passing drill (100; Denove discloses the K-wire is drilled directly into bone, paragraph 0023) comprising a proximal end and a distal end with an elongated shaft (10) extending therebetween, the elongated shaft having a first portion (10a) with a first diameter; a wire loop (20) extending from the proximal end of the elongated shaft; a drill tip (15) at the distal end of the elongated shaft; a narrow portion (10b) on the elongated shaft having a second diameter, the narrow portion proximally adjacent relative to the drill tip; and wherein the second diameter is smaller than the first diameter (paragraph 0027);
attaching a length of suture (151) to the wire loop (paragraph 0038); 
drilling a first hole in a first body (first metatarsal) with the drill tip of the suture passing drill (Figures 7 and 8; paragraph 0036); 
drilling a second hole in a second body (second metatarsal) with the drill tip of the suture passing drill (Figures 7 and 8; paragraph 0036); and 
pulling the suture passing drill through the second hole such that the length of suture extends between the first body and the second body (Figure 9; paragraph 0038).
NOTE: as stated above in claim 1, the limitation “proximally adjacent” has been given the broadest reasonable interpretation in view of the Applicant’s disclosure, which states: “the elongated shaft 12 comprises a narrow portion 26 at the distal end 16 of the suture passing drill 10 adjacent to the drill tip 18. In other words, the narrow portion 26 is proximally located on the elongated shaft 12 relative to the drill tip 18.”  See paragraph 0025.  The narrow portion (10b) disclosed by Denove is proximally located on the elongated shaft relative to the drill tip (15).
Regarding claim 14, Denove discloses the step of passing the length of suture (151) through an anchoring body (155; paragraph 0038).
Regarding claim 16, Denove discloses the step of tensioning the length of suture between the first body and the second body (paragraph 0038).
Regarding claim 17, Denove discloses (Figure 9b) that the anchoring body (155) is positioned on a distal surface (lateral surface) of the second body (second metatarsal).
Regarding claim 18, Denove discloses (Figure 9b) that free limbs of the length of suture (151) extend from a proximal surface (medial surface) of the first body (first metatarsal).
Regarding claim 20, Denove discloses (Figures 4-12) that the first body and the second body are bone (first and second metatarsals).






Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Denove (US 2010/0152752 A1).
Regarding claim 6, the narrow portion (10b) disclosed by Denove is coined into the elongated shaft (10).  
The claimed phrase “the narrow portion is coined into the elongated shaft” is being treated as a product by process limitation. As set forth in MPEP 2113, product by
process claims are not limited to the manipulation of the recited steps, only the structure
implied by the steps. Once a product appearing to be substantially the same or similar
is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to
applicant to show an unobvious difference. See MPEP 2113. "[E]ven though product-
by-process claims are limited by and defined by the process, determination of
patentability is based on the product itself. The patentability of a product does not
depend on its method of production. If the product in the product-by-process claim is the
same as or obvious from a product of the prior art, the claim is unpatentable even
though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,
698, 227 USPQ 964, 966 (Fed. Cir. 1985)
	Denove is silent regarding how the narrow portion is formed.  However, Denove discloses that the first portion (10a) and the narrow portion (10b) of the elongated shaft (10) are formed of stainless steel (paragraph 0022).  A tapered region (11; i.e., gradually decreasing from the first diameter of the first portion 10a to the second diameter of the narrow portion 10b) extends between the first portion and the narrow portion (paragraph 0027).  Thus, since Denove discloses that the first portion and the narrow portion are formed of stainless steel with a tapered region therebetween and the second diameter of the narrow portion is smaller than the first diameter of the first portion, it appears that the product in Denove would be the same or similar as that claimed.  







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hamlin et al. (US 5,055,105) (“Hamlin”) in view of Jolly et al. (US 2010/0217315 A1) (“Jolly”).
Regarding claim 1, Hamlin discloses (Figures 1-3) a suture passing drill (10), comprising: a proximal end and a distal end with an elongated shaft (12) extending therebetween, the elongated shaft having a first portion (20) with a first diameter; a loop (26) extending from the proximal end of the elongated shaft; a drill tip (18) at the distal end of the elongated shaft; a narrow portion (24) on the elongated shaft having a second diameter, the narrow portion proximally adjacent relative to the drill tip; and wherein the second diameter is smaller than the first diameter (Column 3, lines 15-22).  NOTE: the limitation “proximally adjacent” has been given the broadest reasonable interpretation in view of the Applicant’s disclosure, which states: “the elongated shaft 12 comprises a narrow portion 26 at the distal end 16 of the suture passing drill 10 adjacent to the drill tip 18. In other words, the narrow portion 26 is proximally located on the elongated shaft 12 relative to the drill tip 18.”  See paragraph 0025.  The narrow portion (24) disclosed by Denove is proximally located on the elongated shaft relative to the drill tip (18).  However, Hamlin fails to disclose that the loop is a wire loop.
Jolly teaches (Figures 2-5d) an analogous device capable of drilling and passing a suture comprising a proximal end and a distal end with an elongated shaft (110) extending therebetween; a wire loop (120) extending from the proximal end of the elongated shaft; and a drill tip (115) at the distal end of the elongated shaft (paragraph 0043).  Jolly teaches that small suture eyelets can be difficult and time consuming (paragraphs 0005, 0007, and 0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the loop disclosed by Hamlin to comprise a wire loop, as taught by Jolly.  This modification would alleviate the difficulty of threading the eyelet and would lower the manufacturing cost (Jolly, paragraphs 0007 and 0035).
Regarding claim 2, Hamlin as modified by Jolly teaches (Hamlin, Figure 1) that the drill tip (18) comprises a leading edge extending at an angle from a surface of the elongated shaft (12).
Regarding claims 4 and 5, Hamlin as modified by Jolly above teaches the invention substantially as claimed.  However, the combined teaching fails to teach that the drill tip comprises three cutting edges, wherein one of the three cutting edges extends 120 degrees relative to another of the three cutting edges.
Jolly further teaches (Figure 5b) that a drill tip (215) can comprise three cutting edges (paragraph 0044), wherein one of the three cutting edges extends 120 degrees (Figure 5b) relative to another of the three cutting edges.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drill tip taught by Hamlin in view of Jolly above to comprises three cutting edges, wherein one of the three cutting edges extends 120 degrees relative to another of the three cutting edges, as further taught by Jolly.  This modification would provide a drill tip configuration with cutting edges suitable for drilling a socket or tunnel through bone in a procedure such as an ACL reconstruction (Jolly, paragraph 0050).  Further, modifying the configuration of the tip/cutting edges of the drill to improve performance, such as the balance and the strength of the drill tip would have been obvious to one having ordinary skill in art before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hamlin et al. (US 5,055,105) (“Hamlin”) in view of Jolly et al. (US 2010/0217315 A1) (“Jolly”) as applied to claim 2 above, and further in view of Bobst et al. (US 5,788,699) (“Bobst”).
Regarding claim 3, Hamlin in view of Jolly teaches the invention substantially as claimed in that the drill tip comprises a leading edge extending at an angle from a surface of the elongated shaft (see claim 2 above).  However, the combined teaching fails to teach that the leading edge extends about 25 degrees from the surface of the elongated shaft.
In the same field of endeavor, Bobst teaches (Figures 1 and 2) a drill comprising a drill tip (13) comprising a leading edge (Figure 2) extending at an angle (α/2) from a surface (17) of an elongated shaft.  Bobst teach that α is about 55-65 degrees.  Therefore, α/2 is approximately 27.5-32.5 degrees.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leading edge taught by Hamlin in view of Jolly to extend about 25 degrees from the surface of the elongated shaft, as taught by Bobst.  This modification would provide a drill tip that has proven optimal with respect to both an optimal efficiency of drilling on one hand, and a low heat production on the other (Column 3, lines 30-32).  NOTE: Applicant fails to establish criticality of the claimed angle of about 25 degrees, stating only that the angle “can vary within the range of 10-30 degrees” (see paragraphs 0023-0024 of Applicant’s disclosure).

Claims 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Denove (US 2010/0152752 A1) in view of Santangelo et al. (US 2014/0243893 A1) (“Santangelo”).
Regarding claims 12 and 15, Denove discloses the invention substantially as claimed.  However, Denove fails to disclose that the anchoring portion is an all-suture button.  
In the same field of endeavor, Santangelo teaches (Figures 1-3B) a resilient anchor (100) in the form of button with apertures (111-1, 111-2) formed through a body (102) of the button.  Santagelo discloses that he body is formed of a resilient material, such as suture (paragraph 0020).  The button is configured to receive a suture (121) through the apertures.  The button engages a surgical surface (144) such as bone and the suture ends are secured by any suitable means away from the button (paragraph 0024).  The button has length greater than a diameter of the surgical aperture defined by the bone tunnel (160), and therefore remains fixed, forming a “T” engagement with the suture (121) against the bone (144).
Denove discloses the claimed invention except that Denove does not disclose that the anchoring body is an all-suture button.  Denove discloses buttons formed of titanium, stainless steel, PolyEtherEther-Ketone (PEEK) or Poly-L Lactic Acid (PLLA).  Santangelo shows that an all-suture button is an equivalent structure known in the art for securing a suture relative to a bone tunnel.  Therefore, because the buttons disclosed by Denove and the all-suture button taught by Santangelo were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the all-suture button taught by Santangelo for the buttons disclosed by Denove.  Substitution of one known element (an all-suture button) for another element (the buttons disclosed by Denove) providing the same function to yield predictable results (securing the suture relative to the bone tunnels) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 19, Denove further (Figures 9-12) discloses passing the free limbs through a backstop (155) and knotting the free limbs on the medial first metatarsal (paragraph 0039).  However, Denove fails to explicitly disclose that the backstop is flexible.  Denove discloses buttons formed of titanium, stainless steel, PolyEtherEther-Ketone (PEEK) or Poly-L Lactic Acid (PLLA).
In the same field of endeavor, Santangelo teaches (Figures 1-3B) a resilient anchor (100) in the form of button with apertures (111-1, 111-2) formed through a body (102) of the button.  Santagelo discloses that he body is formed of a resilient material, such as suture (paragraph 0020).  The button is configured to receive a suture (121) through the apertures and is capable of functioning as a backstop.  The button has length greater than a diameter of the surgical aperture defined by the bone tunnel (160), and therefore remains fixed, forming a “T” engagement with the suture (121) against the bone (144).  Santangelo teaches that a resilient and flexible button formed of suture is able to deform and return to its to return to its undeformed shape (paragraph 0021). 
 Denove discloses the claimed invention except that Denove does not disclose that the backstop is flexible.  Denove discloses buttons/backstops formed of titanium, stainless steel, PolyEtherEther-Ketone (PEEK) or Poly-L Lactic Acid (PLLA).  Santangelo shows that a flexible all-suture button/backstop is an equivalent structure known in the art for securing a suture relative to a bone tunnel.  Therefore, because the buttons/backstops disclosed by Denove and the flexible all-suture button/backstop taught by Santangelo were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the flexible all-suture button/backstop taught by Santangelo for the buttons/backstops disclosed by Denove.  Substitution of one known element (a flexible all-suture button/backstop) for another element (the buttons disclosed by Denove) providing the same function to yield predictable results (securing the suture relative to the bone tunnels) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Additionally, Santangelo teaches that a flexible all-suture backstop/button has the advantage of being able to deform and return to its undeformed shape (Santangelo, paragraph 0021).

Response to Arguments
Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive.  The Applicant has argued that the prior art of record fails to disclose, teach, or suggest a narrow portion on the elongated shaft having a second diameter, the narrow portion proximally adjacent relative to the drill tip.  The Applicant contends that in both the Denove and Hamlin references, the narrow portion is positioned closer to or at the respective proximal end of the device, and not proximally adjacent relative to the drill tip as called for by the independent claims.  The Examiner respectfully disagrees.
The limitation “proximally adjacent” has been given the broadest reasonable interpretation in view of the Applicant’s disclosure, which states: “the elongated shaft 12 comprises a narrow portion 26 at the distal end 16 of the suture passing drill 10 adjacent to the drill tip 18. In other words, the narrow portion 26 is proximally located on the elongated shaft 12 relative to the drill tip 18.”  See paragraph 0025.  The narrow portion disclosed by Denove/Hamlin is proximally located on the elongated shaft relative to the drill tip.  Further, the claim does not specify that the narrow portion is positioned closer to or at the respective distal end of the device.  Clarification is required.
For these reasons, the Examiner maintains that the prior art of record reads on the claims are currently written.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771   

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771